Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 5, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  156444(47)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 156444
  v                                                                 COA: 337715
                                                                    Wayne CC: 11-010003-FC
  SHOKELLE REON McKAY,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of attorney Suzanna Kostovski to extend
  the time for filing her response in accordance with this Court’s order of March 5, 2019, is
  GRANTED. The response will be accepted as timely filed if submitted on or before April
  30, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   April 5, 2019

                                                                               Clerk